Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/21 has been entered.
During this examination Examiner used the listing of claims dated 4/15/19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for detecting data interactions within a computer network and/or performing storage-related operations according to one or more classification paradigms: copying the one or more data objects with one or more secondary computing devices to create secondary data stored in a second format that is different than the first format; creating, with the one or more secondary computing devices, at least one metabase comprising metadata associated with data interactions made by the at least one application to the one or more data objects stored on one or more primary storage devices; displaying with one or more computer processors a user interface that allows a user to input selection criteria; and using the one or more secondary computing devices to search the metabase to identify the one or more of the data objects on the one or more primary storage devices which meet the selection criteria .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/21/21